If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



HOME-OWNERS INSURANCE COMPANY,                                       UNPUBLISHED
                                                                     December 12, 2019
               Plaintiff-Appellant,

v                                                                    No. 345627
                                                                     Eaton Circuit Court
CENTRAL MUTUAL INSURANCE COMPANY                                     LC No. 2017-001232-NF
and LIBERTY MUTUAL INSURANCE
COMPANY,

               Defendants-Appellees,

and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

               Defendant.


Before: SWARTZLE, P.J., and MARKEY and REDFORD, JJ.

PER CURIAM.

        Plaintiff Home-Owners Insurance Company (Home-Owners), appeals as of right the trial
court’s grant of summary disposition for defendants Central Mutual Insurance Company
(Central) and Liberty Mutual Insurance Company (Liberty Mutual) regarding the domicile of
Brent Hannahs at the time that a motor vehicle collided with his bike causing him severe injuries
and later death. The trial court determined that Brent domiciled with Merna Rasmussen, his
grandmother, whom Home-Owners provided no-fault insurance. The trial court held that Home-
Owners, as the responsible insurer, bore liability for paying all of Brent’s no-fault personal injury
protection benefits (PIP benefits). We affirm.




                                                -1-
                                            I. FACTS

        After living with friends and acquaintances from age 17 and a half when he stopped
living with his father, Clint Hannahs, in Eaton Rapids, Brent asked and received permission to
move in with Rasmussen at 4712 Laurie Lane, Lansing, Michigan. Brent moved in with her so
that he could find employment, save his money, and ultimately be able to get his own place to
live with his girlfriend. Brent began living with Rasmussen on August 26, 2016. She helped
him by buying him suitable clothing and drove him around Lansing so that he could apply for
jobs. He obtained employment at Famous Dave’s, a barbeque restaurant in Holt, and he
remained living at Rasmussen’s house until November 6, 2016, when, while riding his bike to a
friend’s house in Lansing, a tow truck operated by Shroyer Development Corp. (Shroyer)
collided with him at the intersection of Martin Luther King Boulevard South and West Jolly
Road in Lansing, Michigan. Brent was 19 years old at the time of his accident and later died.

       Home-Owners sued for declaratory judgment and damages alleging that Brent lacked
domicile at Rasmussen’s house at the time of his accident and that it had no statutory obligation
to pay for Brent’s PIP benefits. Home-Owners alleged that Liberty Mutual, Clint’s insurer, or
Central, Shroyer’s insurer, or State Farm Automobile Insurance Company (State Farm), Roxanna
Hannahs, Brent’s mother’s insurer, had the obligation to pay Brent’s PIP benefits and reimburse
Home-Owners for the benefits it paid.

       Following discovery, Home-Owners and State Farm stipulated to State Farm’s dismissal,
and with approval of the other parties, the trial court dismissed State Farm with prejudice.
Home-Owners, Liberty Mutual, and Central each moved for summary disposition under MCR
2.116(C)(10). The trial court denied Home-Owners’ motion and granted Liberty Mutual’s and
Central’s respective motions after analyzing the evidence presented by the parties and deciding
that Brent domiciled with Rasmussen at the time of his accident. Home-Owners moved for
reconsideration but the trial court denied the motion because Home-Owners merely presented the
same issues that it ruled upon and failed to demonstrate a palpable error. Home-Owners now
appeals.

                                 II. STANDARDS OF REVIEW

        We review de novo a trial court’s decision on a motion for summary disposition. Lowrey
v LMPS & LMPJ, Inc, 500 Mich. 1, 5-6; 890 NW2d 344 (2016). We review de novo questions
involving statutory interpretation. Dobbelaere v Auto-Owners Ins Co, 275 Mich. App. 527, 529;
740 NW2d 503 (2007). We also review “de novo a trial court’s decision on a motion for
summary disposition in an action for a declaratory judgment.” Lansing Sch Ed Ass’n v Lansing
Bd of Ed (On Remand), 293 Mich. App. 506, 512-513; 810 NW2d 95 (2011). A motion for
summary disposition under MCR 2.116(C)(10) challenges the “factual adequacy of a complaint
on the basis of the entire record, including affidavits, depositions, admissions, or other
documentary evidence.” Gorman v American Honda Motor Co, Inc, 302 Mich. App. 113, 115;
839 NW2d 223 (2013). A trial court’s grant of summary disposition under MCR 2.116(C)(10) is
proper when the evidence, “viewed in the light most favorable to the nonmoving party, show[s]
that there is no genuine issue as to any material fact and the moving party is therefore entitled to
judgment as a matter of law.” Lowrey, 500 Mich. at 5. “A genuine issue of material fact exists
when the record, giving the benefit of reasonable doubt to the opposing party, leaves open an

                                                -2-
issue upon which reasonable minds might differ.” Gorman, 302 Mich. App. at 116 (citation
omitted). “A domicile determination is generally a question of fact; however, where the
underlying material facts are not in dispute, the determination of domicile is a question of law for
the circuit court.” Grange Ins Co v Lawrence, 494 Mich. 475, 490; 835 NW2d 363 (2013)
(citation omitted).

                                         III. ANALYSIS

       Michigan’s no-fault act defines the responsible insurer required to pay PIP benefits in
accidents in which a person becomes injured in a motor vehicle accident while not an occupant
of a motor vehicle. At the time of the adjudication of this case, MCL 500.3115 provided in
relevant part:

               (1) Except as provided in subsection (1) of section 3114, a person
       suffering accidental bodily injury while not an occupant of a motor vehicle shall
       claim personal protection insurance benefits from insurers in the following order
       of priority:

              (a) Insurers of owners or registrants of motor vehicles involved in the
       accident.

               (b) Insurers of operators of motor vehicles involved in the accident.

MCL 500.3114(1) provides in relevant part that a personal protection insurance policy “applies
to accidental bodily injury to the person named in the policy, the person’s spouse, and a relative
of either domiciled in the same household, if the injury arises from a motor vehicle accident.”
Because Brent suffered bodily injury arising from a motor vehicle accident while not a passenger
in a motor vehicle, the determination of which insurer bore responsibility to pay Brent’s PIP
benefits required analyzing and deciding where Brent domiciled at the time of his accident.

       In Grange, our Supreme Court considered two cases that presented related issues under
Michigan’s no-fault act: (1) where minor children of divorced parents were domiciled, and (2)
whether a family court order establishing custody of minor children conclusively established the
minor children’s domicile for purposes of determining coverage under MCL 500.3114(1).
Grange, 494 Mich. at 481. In this context, our Supreme Court clarified the law regarding
domicile as follows:

               For over 165 years, Michigan courts have defined “domicile” to mean “the
       place where a person has his true, fixed, permanent home, and principal
       establishment, and to which, whenever he is absent, he has the intention of
       returning.” Similarly, a person’s domicile has been defined to be “ ‘that place
       where a person has voluntarily fixed his abode not for a mere special or temporary
       purpose, but with a present intention of making it his home, either permanently or
       for an indefinite or unlimited length of time.’ ” In this regard, the Court has
       recognized that “[i]t may be laid down as a settled maxim that every man must
       have such a national domicile somewhere. It is equally well settled that no person
       can have more than one such domicile, at one and the same time.” From this
       settled principle, it follows that
                                                -3-
               a man retains his domicile of origin [upon his birth] until he
               changes it, by acquiring another; and so each successive domicile
               continues, until changed by acquiring another. And it is equally
               obvious that the acquisition of a new domicile does, at the same
               instant, terminate the preceding one.

               In this way, our common law has recognized that from the time of a
       person’s birth—from childhood through adulthood—a person can only have a
       single domicile at any given point in time. Indeed, there are few legal axioms as
       established as the one providing that every person has a domicile, and that a
       person may have one—and only one—domicile.

              In furtherance of this understanding of domicile, the common law has
       necessarily distinguished between the concepts of “domicile” and “residence:”

               The former, in its ordinary acceptation, was defined to be, ‘A place
               where a person lives or has his home,’ while ‘[a]ny place of abode
               or dwelling place,’ however temporary it might have been, was
               said to constitute a residence. A person’s domicile was his legal
               residence or home in contemplation of law.

              Stated more succinctly, a person may have only one domicile, but more
       than one residence. For purposes of distinguishing “domicile” from “residence,”
       this Court has explained that “domicile is acquired by the combination of
       residence and the intention to reside in a given place . . . . If the intention of
       permanently residing in a place exists, a residence in pursuance of that intention,
       however short, will establish a domicile.” The traditional common-law inquiry
       into a person’s “domicile,” then, is generally a question of intent, but also
       considers all the facts and circumstances taken together.

               Returning to the language of MCL 500.3114(1), there is no indication that
       the Legislature intended to deviate from this well established common-law
       meaning of the term “domicile.” And, because a person, from the moment of his
       birth onward, can only have one domicile within the traditional meaning of that
       term, it follows that a child, regardless of his parents’ marital status or his
       multiple legal residences, may also have only one domicile at any given point in
       time. [Id. at 493-495 (citations omitted, alteration in original).]

        Our Supreme Court held “that a child, whose parents are divorced and who has more than
one legal residence, may have only a single domicile at any one point in time that continues until
the child acquires a different one.” Id. at 496. The Court explained that domicile is not the
equivalent of residence under MCL 500.3114(1). The Court clarified that, in Workman v Detroit
Auto Inter-Ins Exch, 404 Mich. 477, 496-497; 274 NW2d 373 (1979), it did not establish such an
equivalency rule. For purposes of the no-fault act, “ ‘domicile’ must be understood consistent
with its historical underpinnings.” Grange, 494 Mich. at 500.




                                               -4-
        For determination whether a person is “domiciled in the same household” as described in
MCL 500.3114(1), our Supreme Court explained that the multifactor domicile test it established
in Workman “is analytically the same as the traditional domicile test employed for more than a
century at common law” and “entirely consistent with our conclusion that the term ‘domicile’ is
to be interpreted the same as its common-law meaning.” Id. at 499-500. Our Supreme Court did
not abandon the Workman multifactor domicile test. On the contrary, Grange clarified that the
Workman factors should be considered and analyzed for determining an adult’s domicile, but not
for minor children because they are persons with a legal disability who lack the capacity to
acquire a domicile of choice. Id. at 501-502. The Court explained that,

       for purposes of our legal system, an unemancipated child, unlike a competent
       adult, lacks the legal capacity to make legally binding determinations for him or
       herself and, therefore, a child lacks the capacity to acquire a domicile of choice.
       Thus, while intent is critical for determining the domicile of an adult, a child’s
       intent regarding domicile is simply irrelevant, and the traditional factors applied
       in determining an adult’s domicile are likewise irrelevant. [Id. at 502-503
       (emphasis in original).]

        In this case, while a minor child, in relation to Clint’s and Roxanna’s 2008 divorce, a
court awarded Clint sole physical custody of Brent. Brent, however, left Clint’s custody at age
17½, and never returned. The record reflects that Brent turned 18 years old while living
separately from both of his parents. Because Brent emancipated himself from Clint and suffered
his accident as an adult shortly after his 19th birthday, under Grange, the traditional factors for
determining his domicile were both relevant and dispositive for determining Brent’s domicile at
the time of his accident. Accordingly, the trial court properly considered and weighed the
Workman factors.

       In Workman, 404 Mich. at 496-497 (citations omitted), our Supreme Court prescribed the
following flexible nonexclusive factors for the determination of an adult’s domicile:

       In considering these factors, no one factor is, in itself, determinative; instead, each
       factor must be balanced and weighed with the others. Among the relevant factors
       are the following: (1) the subjective or declared intent of the person of remaining,
       either permanently or for an indefinite or unlimited length of time, in the place he
       contends is his “domicile” or “household”; (2) the formality or informality of the
       relationship between the person and the members of the household; (3) whether
       the place where the person lives is in the same house, within the same curtilage or
       upon the same premises; (4) the existence of another place of lodging by the
       person alleging “residence” or “domicile” in the household.

        In this case, evidence established that Brent intended to make Rasmussen’s house his
domicile. Respecting the first Workman factor, evidence established that Brent, an adult,
approached Rasmussen voluntarily and independently to request her permission to live with her
in her home for an indefinite and unlimited length of time. Rasmussen testified that Brent did
not specify the duration of his stay or set a time by which he intended to vacate the premises.
She also testified that she set no time limit for his stay. She understood Brent’s plan for the
future because he explained to her that he desired to live in Lansing to enable him to find

                                                -5-
employment, work and earn money, save his earnings, and later, once he had saved enough
money, find his own place to live. Clint testified that Brent shared with him his future plans that
required an indefinite length of time to come to fruition. Rasmussen’s testimony established that
she understood that Brent’s plan would take time and she supported him without limitation as to
the amount of time it might take him to fulfill it. Witnesses testified that before Brent moved in
with Rasmussen he led a transient life and stayed with friends or acquaintances but never
established a long-term residence or domicile at any one place. The record evidence does not
establish that, after he turned 18 years old in September 2015 until he moved in with Rasmussen
in August 2016, he established his domicile anywhere. Nevertheless, as of August 2016, the
record reflects that Brent moved in with Rasmussen with the intent to stay there indefinitely.
The evidence, therefore, established that the first Workman factor favored finding that Brent
intended to establish his domicile at Rasmussen’s house.

        Respecting the second and third Workman factors, the record establishes that Brent had a
close familial relationship with Rasmussen, his grandmother. She opened her home to him and
provided him his own bedroom, permitted him to move his personal belongings into her house,
bought him clothing to enable him to obtain employment, bought him a bike so that he had
transportation, provided him transportation by driving him around town, and permitted him to
use her home freely without limitation. The evidence, therefore, established that these Workman
factors favored finding that Brent made Rasmussen’s house his domicile.

         Regarding the fourth Workman factor, the evidence indicates that, from August 2016
until the date of his accident on November 6, 2016, Brent had no other place to stay. Clint
testified that Brent permanently left him at age 17½ and never returned to stay a single night.
Brent’s brother took over Brent’s bedroom, disposed of his remaining belongings, remodeled the
room, and made it his own. Roxanna testified that she had none of Brent’s personal belongings
at her house other than some clothes he may have left there when he left her house in 2013 to
return living with Clint. She also testified that whatever he had at the time of his death was at
Rasmussen’s house. Although she stated that he could have stayed at her house in his former
bedroom if he wanted to do so, she admitted that he had not resided with her since 2013 when he
moved back in with Clint. She also admitted that he did not stay any night at her house while he
lived at Rasmussen’s house. The record indicates that, from August 2016 until the date of his
accident on November 6, 2016, Brent returned every night to Rasmussen’s house and slept every
night there. The fourth Workman factor, therefore also favored finding that Brent domiciled at
Rasmussen’s house.

        Home-Owners argues that Brent still had a room at Roxanna’s house. The record,
however, lacks evidence that the room remained available because Brent desired that or intended
to ever move back there. Analysis of the record indicates that Roxanna may have desired his
return and kept a room available, but no evidence establishes that she offered Brent a room or
even suggested that he move in with her so that he could work and save money for his future
plan. Roxanna’s conduct does not establish Brent’s intent regarding domicile.

       In Dairyland Ins Co v Auto-Owners Ins Co, 123 Mich. App. 675, 682; 333 NW2d 322
(1983), a panel of this Court stated that, in addition to the factors articulated in Workman:



                                                -6-
       Other relevant indicia of domicile include such factors as whether the claimant
       continues to use his parents’ home as his mailing address, whether he maintains
       some possessions with his parents, whether he uses his parents’ address on his
       driver’s license or other documents, whether a room is maintained for the
       claimant at the parents’ home, and whether the claimant is dependent upon the
       parents for support.

Although Dairyland is not binding authority because it was decided before 1990,1 in Williams v
State Farm Mut Auto Ins Co, 202 Mich. App. 491, 494-495; 509 NW2d 821 (1993) (citations
omitted), this Court affirmed the propriety of using the Dairyland factors for domicile
determination and slightly modified them as follows:

       (1) the person’s mailing address; (2) whether the person maintains possessions at
       the insured’s home; (3) whether the insured’s address appears on the person’s
       driver’s license and other documents; (4) whether a bedroom is maintained for the
       person at the insured’s home; and (5) whether the person is dependent upon the
       insured for financial support or assistance.

        The trial court considered the Dairyland factors as part of its analysis. It did not err in
this regard. The Dairyland factors as articulated in Williams also favored finding that Brent
made Rasmussen’s house his domicile. Regarding Brent’s mailing address, we note the record
reflects that Brent identified Rasmussen’s house address as his home address for his employer.
Brent’s W-2 stated Rasmussen’s address as Brent’s home address and his check stub from his
employment with Famous Dave’s also identified Rasmussen’s address as Brent’s home address.
When Brent sought treatment from an urgent care facility while staying at Rasmussen’s house,
Brent gave the urgent care facility Rasmussen’s address as his home mailing address. The record
indicates that the urgent care facility sent bills to Brent at Rasmussen’s address. Further,
Roxanna testified in her statement that Rasmussen received a phone bill in the mail for Brent
after his death.

        Home-Owners argued to the trial court and here on appeal that Brent’s bank account
featured Roxanna’s home address. The record, however, contains no documentary evidence that
supports that assertion. Roxanna stated in her statement taken by Home-Owners’ counsel that
she thought she received a bank account statement at her address. However, during her
deposition when interrogated in this regard, she lacked certainty. Whether Brent’s bank
statements were mailed to her address cannot be verified on the record presented to this Court.
The record lacks clarity regarding when Brent opened his bank account. Witnesses testified that
he had his account at Huntington Bank and did his banking at the Meijer store branch near
Rasmussen’s house. Home-Owners did not attach Brent’s bank records to its submissions to the
trial court and has not supplemented the record with such evidence for its appeal. Although


1
  Cases decided before November 1, 1990, are not binding precedent, MCR 7.215(J)(1), but they
may be considered as persuasive authority. Aroma Wines & Equip, Inc v Columbian Dist Servs,
Inc, 303 Mich. App. 441, 453 n 4; 844 NW2d 727 (2013), aff’d and remanded 497 Mich. 337
(2014), reh den 498 Mich. 877 (2015).


                                                -7-
unsupported by documentary evidence, the record reflects that defendants never challenged or
rebutted Home-Owners’ assertion. Accordingly, Home-Owners’ assertion may be true but
merely uncorroborated by supporting documentary evidence. Because the parties did not dispute
the evidence, under Grange, the trial court was required to consider all the evidence and
determine Brent’s domicile as a matter of law. The trial court, therefore, could weigh and
balance the undisputed evidence when applying the Workman and Dairyland factors for its
determination. The record does not reflect that the trial court failed to do so and it did not err by
according greater significance to Brent’s verified use of Rasmussen’s house address as his own
with his employer and medical service provider while living with Rasmussen.

        Home-Owners also argues on appeal that Clint received some of Brent’s mail at his
house. The record, however, does not support that contention. Clint testified only that he still
got mail from bill collectors for Brent’s medical bills following his death. He did not testify that
he routinely received Brent’s mail during Brent’s life as an adult or during his stay at
Rasmussen’s house. Analysis of the record evidence establishes that Brent signified to two
entities that Rasmussen’s house address served as his mailing address. The record is unclear
whether he may not have changed his address or notified others respecting his use of
Rasmussen’s address as his own. Nevertheless, based upon the record evidence, the trial court
could reasonably conclude that the first Dairyland factor favored finding that Brent domiciled at
Rasmussen’s house.

        Respecting the second Dairyland factor, the record reflects that all of Brent’s personal
belongings were taken by him to Rasmussen’s house and maintained there. The record indicates
that he had few belongings at the time of his move to Rasmussen’s because either his friends or
acquaintances had taken his personal belongings or he abandoned them. This Dairyland factor,
therefore, favored finding that Brent domiciled at Rasmussen’s house.

        The evidence in this case indicates that the third Dairyland factor did not weigh for or
against finding that Brent domiciled at Rasmussen’s house. The record reflects that Brent
obtained a driver’s license at age 16, but lost it because of unpaid tickets. Rasmussen testified
that she assisted Brent when he turned 16 years old in getting his driver’s license but she did not
know what address it may have had. Roxanna speculated that he had her house address on his
license but she could not testify with certainty in that regard. Clint did not testify during his
deposition regarding Brent’s driver’s license. Home-Owners asserts that Brent’s driver’s license
featured Clint’s house address. Nothing in the record before the trial court or presented to this
Court corroborates that assertion. The parties did not present any evidence, documentary or
otherwise, that established what address his driver’s license identified as his home address.

        Regardless, the record reflects that after Rasmussen took Brent to obtain a state
identification card, it stated Roxanna’s address as Brent’s address. The parties speculate as to
why that happened but no witness testimony or other evidence establishes why Brent’s state
identification card identified Roxanna’s house address as his home address. Whether Brent told
the Secretary of State that address is unknown and one can only speculate in that regard.
Nevertheless, Brent’s state identification card did not feature Rasmussen’s address. This fact
weighs against finding that Brent domiciled at Rasmussen’s house.



                                                -8-
       Other documentary evidence in the record, however, established that Brent identified
Rasmussen’s house address as his home address. As mentioned previously, Brent gave
Rasmussen’s house address as his own to his employer who featured her address on his W-2 for
his earnings during 2016 while working at Famous Dave’s. Further, Brent’s check stub from
that employer featured Rasmussen’s house address as Brent’s address. The urgent care medical
records also indicated that Brent gave that facility Rasmussen’s house address as his home
address.

       Viewing all of the evidence related to the third Dairyland factor does not permit a
decisive determination that Brent uniformly used Rasmussen’s house address. Accordingly, one
cannot reasonably conclude that this factor unequivocally favored finding that Brent domiciled at
Rasmussen’s house.

       The fourth Dairyland factor, by contrast, clearly favored finding that Brent domiciled at
Rasmussen’s house. The record reflects that Brent had his own bedroom at Rasmussen’s house
that was maintained for his use.

        Respecting the fifth Dairyland factor, the record reflects that Brent depended on
Rasmussen for food, shelter, and transportation. Rasmussen opened her home to Brent, gave him
unrestricted freedom to use her appliances, and let him eat when and what he liked. She also
supported his efforts to find employment by buying him suitable clothing and by driving him
around town to apply for jobs. Further, she bought him a bike so that he could get to and from
his job. Because of her financial support and assistance, Brent had a place to stay indefinitely
and the ability to work toward achieving his goal of future independence. Neither Clint nor
Roxanna provided Brent financial support or other substantive material assistance. This
Dairyland factor, therefore, also favored finding that Brent domiciled at Rasmussen’s house.

        The evidence in this case supports finding that the Workman factors all favored finding
that Brent domiciled at Rasmussen’s house. The evidence also supported finding that four out of
five of the Dairyland factors favored finding that Brent domiciled at Rasmussen’s house.
Accordingly, the trial court did not err by ruling that Brent domiciled at Rasmussen’s house at
the time of his accident.

        Home-Owners argues that Brent merely resided but never domiciled at Rasmussen’s
house. This argument lacks merit. The evidence in this case does not support Home-Owners’
contention. Rather, the evidence establishes that Brent chose to move in with Rasmussen and
through his actions and conversations with her indicated his intent to affix his abode at her house
and remain with her indefinitely and for an unlimited length of time. He returned to
Rasmussen’s house every night for the two and a half months he lived there, had all of his
personal belongings there, and had nowhere else to go. Brent could not legitimately call Clint’s
house home, nor did any evidence support that he ever intended to remain domiciled at that
house since he became an adult. The trial court, therefore, did not err by ruling that, as a matter
of law, Brent domiciled at Rasmussen’s house at the time of his accident and that Home-Owners
had the obligation to pay his PIP benefits.

        Therefore, the trial court properly applied the law to the undisputed facts in this case and
correctly determined that Brent domiciled at Rasmussen’s house at the time of his accident. The

                                                -9-
trial court correctly ruled that Home-Owners was the priority no-fault insurer with the statutory
obligation to pay Brent’s PIP benefits.

     Affirmed.      As the prevailing parties, Liberty Mutual and Central may tax costs.
MCR 7.219.

                                                           /s/ Brock A. Swartzle
                                                           /s/ Jane E. Markey
                                                           /s/ James Robert Redford




                                              -10-